 



EXHIBIT 10.33
(PYRAMID BREWERIES LOGO) [v37363v3736300.gif]
October 17, 2007
TO: Michael R. O’Brien
FROM: Scott S. Barnum
RE: Amended Employment Letter
In response to your resignation letter dated September 27, 2007, this letter
confirms our discussion regarding our offer to revise your compensation and
severance package for you to continue the role as the Chief Financial Officer
for Pyramid Breweries. Please review it carefully and call me if you have any
questions or comments. Once you have reviewed it and had your questions and
concerns, if any, addressed to your satisfaction, please sign it and retain a
copy for yourself; and return the original to me. If you accept these revisions,
this letter will be maintained in your personnel file.
Base Compensation:
Effective March 1, 2008, your base compensation will be adjusted to $7,115.38
per pay period, ($185,000 per annum). Additional base salary increases are
subject to approval of the Pyramid Breweries Compensation Committee.
You will continue to be eligible for the approved Officer Incentive Compensation
program as approved by the Compensation Committee.
Equity Compensation:
You are hereby offered 100,000 shares in stock options effective November 1,
2007. These options will vest over four years per the 2004 Equity Incentive Plan
guidelines as follows:
The Pyramid Breweries’ 2006 Corporate and Operations Incentive Compensation
Program is governed by the program document.
Questions regarding the program document should be forwarded to the Chief
Financial Officer.

1



--------------------------------------------------------------------------------



 



     
After 1 year
  1/4th 
 
   
Each additional one-month period of continuous service completed thereafter
  An additional 1/48th
 
   
After 4 years
  100% 

Termination Payment Provisions:
The effective date of the Termination Payment outlined in your offer letter will
be the date of the signed execution of this letter, instead of January 1, 2008
as documented in your offer letter dated September 20, 2006.
If you have any questions about any aspect of this letter, please let me know.
If you understand the letter and agree to its contents, please sign below,
return the original to me and retain a copy for your records.
I am excited about our future together as part of the team here at Pyramid
Breweries and am looking forward to our continued working relationship.
Sincerely,

         
/s/ Scott S. Barnum
 
       
Scott Barnum
  October 17, 2007
 
   
Chief Executive Officer
  Date    
Pyramid Breweries
       

         
/s/ Michael R. O’Brien
 
Michael O’Brien
  October 17, 2007
 
Date    

The Pyramid Breweries’ 2006 Corporate and Operations Incentive Compensation
Program is governed by the program document.
Questions regarding the program document should be forwarded to the Chief
Financial Officer.

2